Bussell, J.
The motion for a new trial raises only the question whether under the evidence the conviction was legal. We are inclined to agree with the main witness himself, and also with the policeman, that the former’s character is bad, and that, as a general proposition, his testimony would be unworthy of credit; but the circumstances of corroboration are such as might authorize the inference that the witness was telling the truth as to the transaction testified to in the instant case. Strozier v. Carroll, *5031 Ga. 557; Powell v. State, 101 Ga. 20 (5), (29 S. E. 309, 65 Am. St. Rep. 277); Haynes v. State, 17 Ga. 465. The only question involved was one to be determined by the jury, and by the jury alone. There is no limitation on the power of a jury to credit a witness, unless the facts testified to by him be, according to the common knowledge of mankind, inherently impossible. Pyles v. State, 3 Ga. App. 29 (59 S. E. 193); Jolly v. State, 5 Ga. App. 454 (63 S. E. 520). Judgment affirmed.